Citation Nr: 1641074	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right retromolar trigone/right tonsil (right tonsillar cancer), for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1989.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In the December 2013 rating action the RO in pertinent part, denied service for connection for tonsillar cancer for accrued purposes and service connection for the cause of death.  The Veteran's representative argues that, in essence the Appellant's arguments outlined in the notice of disagreement (NOD) pertained to both issues.  The Board agrees.  However, the statement of the case (SOC) issued in June 2014 failed to address the issue of service connection for tonsillar cancer for accrued purposes.  The failure to issue a statement of the case in such a circumstance would normally render the claim procedurally defective and necessitate a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  However, some United States Court of Appeals for Veterans Claims (Court) decisions have suggested that the Board's jurisdiction to review claims under these circumstances may be discretionary.  Therefore, in light of the favorable decision for service connection for the cause of death; judicial economy; and the fact that these issues are intertwined, the Board will review both issues.  


FINDINGS OF FACT

1.  The Veteran died in December 2012.  The immediate cause of death was squamous cell tonsillar cancer.  No diseases or disabilities were listed as underlying causes of death. 

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities. 

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

4.  The Veteran's squamous cell tonsillar cancer (respiratory cancer) is presumptively related to the Veteran's exposure to herbicides.

5.  The Veteran's cause of death was the direct result of his military service including his exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's right tonsillar cancer was due to injury (specifically, exposure to Agent Orange) incurred during his active service.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).

2.  The Veteran's death in December 2012 was the result of right tonsillar cancer, so a service-connected disability caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for right tonsillar cancer for accrued benefits:

The Veteran filed a claim for service connection for right tonsillar cancer due to herbicide (Agent Orange) exposure in April 2012, just prior to his death in December 2012.  This claim is now being pursued by the Appellant, his surviving spouse.  As cause of the right tonsillar cancer, she alleges that the Veteran was exposed to Agent Orange while stationed in Vietnam. 

The law and regulations governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

Although the Appellant's claim for accrued benefits in this appeal is separate from the claim for service connection that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim for service connection and, by statute, the appellant takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

The evidence in the file must establish entitlement to the benefit sought in an accrued benefits case at the date of death.  38 U.S.C.A. § 5121 (a).  The Board notes that this includes VA medical records that were generated any time prior to the Veteran's death, regardless of whether they were physically in the file at the time of death, as VA is deemed to have constructive notice of all records generated by its agency.  Ralston v. West, 13 Vet. App. 109, 113 (1999) (entitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the file at the time of the veteran's death); see Bell v. Derwinski, 2 Vet. App. 613 (1992). 

In this regard, as stated above, the Veteran initiated a claim of entitlement to service connection for right tonsillar cancer prior to his death in April 2012.  As this claim was pending at the time of the Veteran's death and because the Appellant had filed a timely accrued benefits claim (in March 2013), the issue now becomes whether the evidence either physically or constructively in the file at the time of the Veteran's death supported a grant of service connection for right tonsillar cancer. 

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

If a Veteran was exposed to herbicides during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

The presumptive diseases for exposure to herbicides include respiratory cancers.  38 C.F.R. § 3.309 (e). 

Reasonable doubt concerning any matter material to the determination is resolved in the claimant's favor.  38 C.F.R. § 3.102.

The Veteran's service personnel records reflect that he served at Tan Son Nhut Air Force base in 1972.  It is at least as likely as not that the Veteran was exposed to herbicides during his duty station.  As a result, he benefits from the herbicide presumption of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 (e).  As noted above respiratory cancers are subject to this presumption.  

In denying the claim for service connection for tonsillar cancer, the RO noted that tonsillar cancer was not included in the list of presumptive disorders in 38 C.F.R. § 3.309 (e).  In connection with this claim the Appellant submitted a copy of a previous Board decision (Docket No. 06-23 211) wherein the Board awarded benefits to a Veteran due to the diagnosis of tonsillar cancer, finding that tonsillar cancer is a form of respiratory cancer under which presumptive service connection is warranted pursuant to 38 C.F.R. § 3.309 (e).  This favorable decision contains statements of a medical expert, who concluded that the base of the tongue (and tonsils) are part of the respiratory system and should be classified as a respiratory cancer.  In this Board decision it was reported that "in accordance with the medical definition: The respiratory system includes the nostrils, nasopharynx, oral pharynx, glottis, trachea, bronchi and bronchioles. Oropharynx (as part of the respiratory system) includes the base of the tongue, the soft palate, tonsil and the side and back wall of the throat."

Although the Board is not bound by prior Board decisions, as competent evidence shows that the Veteran was diagnosed with right tonsillar cancer prior to his death, and as the Veteran was exposed to herbicides as a result of service, service connection is warranted for right tonsillar cancer for purposes of accrued benefits. 



Service Connection for the cause of death:

With regard to the claim for the cause of the Veteran's death, a surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312 (c).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312.

In this case, service connection for the cause of the Veteran's death is warranted inasmuch as there is no disputing that right tonsillar cancer was the reason the Veteran died.  That is to say, it caused or contributed substantially and materially to his death.  Here, the Veteran's right tonsillar cancer was ultimately terminal.  And since as it has been attributed to his active service, i.e., determined to have been a service-connected disability on account of his as likely as not exposure to Agent Orange in Vietnam, this then provides the grounds for also granting the Appellant's cause of death claim as the necessary linkage has been established between this service-connected disability and the Veteran's death.

ORDER

Service connection for right tonsillar cancer, for accrued benefits purposes is granted. 

Service connection for the cause of the Veteran's death is granted.






____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


